Citation Nr: 0805496	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-07 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for De Quervain's tenosynovitis of the right 
wrist.  

2.  Entitlement to an initial evaluation in excess of 
10 percent for De Quervain's tenosynovitis of the left wrist.  

3.  Entitlement to an initial evaluation in excess of 
10 percent for chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The veteran served on active duty from January 2002 to March 
2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Baltimore, Maryland, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran had perfected claims for service connection for 
left foot, right knee, and left ankle disabilities.  In a 
September 2007 rating decision, the RO awarded service 
connection for these disabilities.  Thus, they are no longer 
part of the current appellate review.  See Grantham v. Brown, 
114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of 
disagreement following denial of a particular claim for 
service connection cannot be construed as a notice of 
disagreement following the granting of service connection for 
that claim); Hamilton v. Brown, 4 Vet. App. 528 (1993)(en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of 
disagreement ceases to be valid if the RO grants the benefit 
sought on appeal).  


FINDINGS OF FACT

1.  De Quervain's tenosynovitis of the right wrist is 
manifested by no more than slight functional impairment based 
upon limitation of motion of the wrist.

2.  De Quervain's tenosynovitis of the left wrist is 
manifested by no more than slight functional impairment based 
upon limitation of motion of the wrist.

3.  Chondromalacia of the left knee is manifested by no more 
than slight functional impairment based upon limitation of 
motion and no evidence of lateral instability or recurrent 
subluxation.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent for De Quervain's tenosynovitis, right wrist, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5024-5215 (2007).

2.  The criteria for an initial evaluation in excess of 
10 percent for De Quervain's tenosynovitis, left wrist, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5024-5215 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.55, 4.59, 4.71a, Diagnostic Codes 5014-5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to notify and assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements require VA to notify the veteran of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain, and which 
evidence she is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

The veteran's claims for increased ratings are downstream 
issues from her March 2005 claims for service connection.  
For example, she applied for service connection for left and 
right wrist disabilities and a left knee disability and VA 
awarded service connection for these disabilities and 
assigned 10 percent disabilities for each disability.  The 
veteran subsequently filed claims arguing she warranted 
evaluations in excess of 10 percent.  In this type of 
circumstance, VA is not required to issue a new VCAA letter.  
VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the provisions of 
38 U.S.C.A. § 7105(d) require VA to issue a statement of the 
case if the disagreement is not resolved.  Id.  VA issued a 
statement of the case addressing all three increased-rating 
claims in February 2006.

A VCAA notice had been sent in April 2005, which informed the 
veteran what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of and to submit 
any further evidence that was relevant to the claim.  This 
letter did not inform her of how disability evaluations and 
effective dates are assigned and the type evidence which 
impacts those determinations; however, the Board finds that 
the veteran has not been prejudiced by this.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Here, the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  VA has obtained VA 
treatment records, dated in 2006.  The veteran has not 
claimed having received any private medical treatment.  VA 
had provided the veteran with examinations in connection with 
her claims for service connection.  It provided her with 
another examination following the veteran's allegation that 
she warranted higher evaluations.  

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007).  The veteran has not 
claimed that VA has failed to comply with the notice and 
duty-to-assist requirements of the VCAA.

II.  Increased Ratings

The veteran asserts that her service-connected disabilities 
in issue warrant higher evaluations.  She states that her 
right wrist is worse than the left  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As noted above, the veteran is contesting the disability 
evaluations that were assigned following the grant of service 
connection for De Quervain's tenosynovitis of the right 
wrist, De Quervain's tenosynovitis of the left wrist, and 
chondromalacia of the left knee.  In the case of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability (the 
circumstances of the present appeal), separate ratings can be 
assigned for separate periods of time based on the facts 
found, which is called "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (applying staged ratings when 
assigning an increased rating in a manner similar to what is 
done at the initial rating stage pursuant to Fenderson).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The evaluation of musculoskeletal disabilities also includes 
consideration of functional loss due to pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination, and of impairment of the veteran's ability 
to engage in ordinary activities, including employment.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Wrists

The service medical records show that the veteran was 
diagnosed with De Quervain's syndrome on both of her wrists.  
She underwent surgery on her right wrist in March 2003 and on 
her left wrist in July 2004.  She underwent physical therapy 
after both surgeries.  The veteran's right hand is her major 
hand.

The veteran's service-connected disability is evaluated under 
Diagnostic Code 5215, which addresses limitation of motion of 
the wrist.  A 10 percent rating is warranted for either 
limitation of motion of the wrist (dorsiflexion less than 
15 degrees) or when the palmar flexion is limited in line 
with the forearm whether the major or minor hand is involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2007).

Normal wrist dorsiflexion (extension) is to 70 degrees, with 
normal flexion to 80 degrees.  38 C.F.R. § 4.71a, Plate I.  
Normal ulnar deviation is to 45 degrees with radial deviation 
to 20 degrees.  Id.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for both De Quervain's 
tenosynovitis of the right wrist and De Quervain's 
tenosynovitis of the left wrist.  At the April 2005 VA 
examination, the examiner noted that the veteran was able to 
make a full fist with both hands.  She had almost full range 
of motion of both wrists.  In the right wrist, she had 
80 degrees of dorsiflexion, 70 degrees of flexion, and 
20 degrees of both radial deviation and ulnar deviation.  In 
the left wrist, she had 80 degrees of dorsiflexion, 
70 degrees if flexion, 20 degrees of radial deviation, and 
40 degrees of ulnar deviation.  The examiner noted that there 
was pain with both wrists with range of motion.  Grip 
strength was 4/5 in each wrist.  X-rays were both negative.

A May 2006 VA outpatient treatment report shows that she was 
able to do a "full fist" in the right hand and full 
extension of her digits.  The examiner noted the veteran had 
slight limitation of full extension, but had full pronation 
and supination.  There was pain with radial deviation.  An 
April 2007 VA examination report shows that the veteran's 
right wrist had 60 degrees of flexion, 50 degrees of 
dorsiflexion, 30 degrees of ulnar deviation, and 10 degrees 
of radial deviation.  The left wrist had 80 degrees of 
flexion, 70 degrees of dorsiflexion, 45 degrees of ulnar 
deviation, and 20 degrees of radial deviation.  

The current 10 percent evaluation is the highest rating 
assignable under the rating criteria for limitation of motion 
of the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  
A higher evaluation would require ankylosis of the wrist 
(i.e., no motion) or that the veteran's right and/or left 
hand was in a fixed position.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5213, 5214.  There is no competent evidence 
that the veteran's right and/or left hand is either in a 
fixed position or is ankylosed to warrant consideration of 
those Diagnostic Codes, even by analogy.  See id.  The 
veteran's ranges of motion of both wrists have been reported 
above.  This would not allow consideration of Diagnostic 
Codes that contemplate a total lack of movement of the wrist 
or hand.  See id.

The Board has specifically considered the guidance of DeLuca; 
however, the analysis in DeLuca does not assist the veteran 
in obtaining a higher evaluation, as he is receiving the 
maximum disability evaluation for limitation of motion of the 
wrist.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(remand improper for the Board to consider functional loss 
due to pain because appellant was in receipt of maximum 
evaluation for limitation of function of the wrist).

The Board finds that the evidence does not present such an 
exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  The overall 
disability picture with respect to the service-connected De 
Quervain's tenosynovitis of the right wrist and De Quervain's 
tenosynovitis of the left wrist does not show any significant 
impairment beyond that contemplated in the 10 percent rating 
assigned for each wrist.  Under the circumstances, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against evaluations 
in excess of 10 percent for De Quervain's tenosynovitis of 
the right wrist and De Quervain's tenosynovitis of the left 
wrist.  The benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.  Accordingly, in view of the 
denial of entitlement to an increased evaluation, the Board 
finds no basis upon which to predicate the assignment of 
"staged" ratings pursuant to Fenderson, supra.

B.  Left knee

The veteran asserts that her left knee warrants a higher 
evaluation.  

The veteran's service-connected chondromalacia of the left 
knee is rated by analogy under Diagnostic Code 5014.  Under 
Diagnostic Code 5014, it states that osteomalacia will be 
rated on limitation of motion of the affected part as 
degenerative arthritis.  Degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5003 (2007).  
Where limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the knee) 
or group of minor joints affected by limitation of motion to 
be combined not added under Diagnostic Code 5003.  A 20 
percent evaluation is assigned where there is x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and occasional incapacitating 
exacerbations.  A 10 percent rating can also be assigned 
where there is arthritis with slight limitation of motion.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2007).

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; and flexion limited 
to 30 degrees warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2006).

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a 0 percent evaluation; extension limited to 10 
degrees warrants a 10 percent evaluation; and extension 
limited to 15 degrees warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for 
chondromalacia of the left knee.  The evidence shows that the 
veteran's left knee is no more than mildly disabling based 
upon limitation of motion and limitation of function.  For 
example, in April 2005, the examiner noted that the veteran 
was able to walk down the hallway without any assistive 
device and with a normal gait.  Her left knee has range of 
motion of 0 to 135 degrees.  The examiner stated there was no 
joint line tenderness or effusion.  There was crepitation 
with range of motion, but no pain.  Additionally, there was 
no loss of motion after repetitive motion of the left knee.  
X-rays were negative.  In April 2007, the range of motion of 
the left knee was again 0 to 135 degrees.  The examiner 
stated that there was no additional loss of motion with 
repetitive use.  Based upon the evidence of record, an 
evaluation in excess of 10 percent based upon actual 
limitation of motion would not be warranted.

Additionally, an evaluation in excess of 10 percent would not 
be warranted based upon the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  As stated 
above, in both examination reports, the examiners stated that 
there was no additional loss of motion with repetitive use.  
In order to warrant an evaluation in excess of 10 percent 
based upon the functional equivalent of limitation of 
flexion, the veteran's flexion would need to be limited to 30 
degrees or extension limited to 20 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.  The veteran's range of 
motion, as stated above, has been, at worst, 0 to 
135 degrees, which is five degrees short of being "full."  
The preponderance of the evidence is against a finding that 
the left knee causes any more than mild functional impairment 
with respect to limitation of function.

The Board finds that the evidence does not present such an 
exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  The overall 
disability picture with respect to the service-connected 
chondromalacia of the left knee does not show any significant 
impairment beyond that contemplated in the 10 percent rating 
assigned.  Under the circumstances, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. 
App. at 338-39; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. 
App. at 227.

The evidence establishes that the veteran's left knee has 
neither lateral instability nor subluxation.  All medical 
professionals who have examined her knee have specifically 
stated that the ligaments are intact.  For example, in April 
2005, the examiner stated there was no medial lateral 
instability, no anterior/posterior drawer sign, and 
McMurray's and Lachman's were both negative.  In April 2007, 
the examiner stated that there was no instability.  Thus, the 
veteran would not warrant a separate evaluation for 
instability or subluxation of the knee under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 
1997); VAOPGCPREC 9-98 (August 14, 1998).  

For the reasons stated above, an initial evaluation in excess 
of 10 percent is not warranted for chondromalacia of the left 
knee.  The preponderance of the evidence is against the 
veteran's claim, and the benefit-of-the-doubt rule is not for 
application.  Gilbert, 1 Vet. App. at 55.  In view of the 
denial of entitlement to an increased rating for the left 
knee, the Board finds no basis upon which to predicate 
assignment of "staged" ratings pursuant to Fenderson, 
supra.


ORDER

An initial evaluation in excess of 10 percent for De 
Quervain's tenosynovitis of the right wrist is denied.

An initial evaluation in excess of 10 percent for De 
Quervain's tenosynovitis of the left wrist is denied.

An initial evaluation in excess of 10 percent for 
chondromalacia of the left knee is denied.


_______________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


